I am in complete accord with what Mr. Justice Loring has said in his opinion. To my mind, the decisive question is whether the tax here involved is sought to be imposed upon a nontaxable subject. If it is, then obviously the result reached by the trial court was right. What was said in Macallen Co. v. Massachusetts, 279 U.S. 620, 628, 49 S. Ct. 432, 434,73 L.ed. 874, 65 A.L.R. 866, provides the answer, and I quote:
" '* * * the power to destroy which may be the consequence of taxation is a reason why the right to tax should be confined to subjects which may be lawfully embraced therein, even although it happens that in some particular instance no great harm may be caused by the exercise of the taxing authority as to a subject which is beyond its scope.' Not only may the power to tax be exercised oppressively, but for one government — state or national — to lay a tax upon the instrumentalities or securities of the other is derogatory *Page 381 
to the latter's dignity, subversive of its powers, and repugnant to its paramount authority."
If that was the law, as I think it was, when we enacted our income tax statute, such it must be now.
MR. JUSTICE PETERSON took no part in the consideration or decision of this case.